Affirmed and Memorandum Opinion filed August 23, 2016.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00838-CR

                        GEORGIA LOVETT, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court at Law No. 5
                           Harris County, Texas
                       Trial Court Cause No. 2008856

                 MEMORANDUM                       OPINION


      After a jury trial, appellant was convicted of deadly conduct, and sentenced
to one year in the county jail, probated for 15 months.

      Appellant was represented at trial by retained counsel. The trial court
allowed trial counsel to withdraw following trial. Appellant’s brief was originally
due March 9, 2016, but no brief was filed. This court abated the appeal and
directed the trial court to conduct a hearing to determine the reason for the failure
to file a brief pursuant to Texas Rule of Appellate Procedure 38.8(b). The trial
court held the hearing, and appellant confirmed to the court that she wished to
represent herself on appeal. At the hearing, appellant advised the court that she
would file an appellate brief on or before April 29, 2016. The trial court found
appellant is not indigent, and that she desires to represent herself on appeal.

      On June 16, 2016, no brief had been filed, and this court ordered appellant to
file a brief on or before July 13, 2016. The court explained that if appellant did not
file a brief as ordered, the court would consider the appeal without briefs. See Tex.
R. App. P. 38.8(b)(4). No brief was filed.

      On the basis of the trial court’s findings, this court has considered the appeal
without briefs. See Tex. R. App. P. 38.8(b). We find no fundamental error.

      Accordingly, the judgment of the trial court is affirmed.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2